         Case 1:20-cv-00177-N/A Document 22             Filed 09/24/20     Page 1 of 3



                 UNITED STATES COURT OF INTERNATIONAL TRADE
BEFORE:
________________________________________________
                                                )
HMTX INDUSTRIES LLC,                            )
HALSTEAD NEW ENGLAND CORP.,                     )
METROFLOR CORPORATION, and                      )
JASCO PRODUCTS COMPANY LLC,                     )
                                                )
Plaintiffs,                                     )
                                                )
v.                                              )                          Court No. 20-00177
                                                )
UNITED STATES OF AMERICA;                       )
OFFICE OF THE UNITED STATES TRADE               )
REPRESENTATIVE; ROBERT E. LIGHTHIZER,           )
U.S. TRADE REPRESENTATIVE;                      )
U.S. CUSTOMS & BORDER PROTECTION; and           )
MARK A. MORGAN, U.S. CUSTOMS & BORDER           )
PROTECTION ACTING COMMISSIONER,                 )
                                                )
Defendants.                                     )
________________________________________________)


                           PLAINTIFFS’ RESPONSE TO MOTION
                         FOR CASE MANAGEMENT PROCEDURES

       Plaintiffs HMTX Industries, LLC, Halstead New England Corp., Metroflor Corporation,

and Jasco Products Company LLC respectfully submit this response to Defendants’ request for the

Court to adopt case management procedures.        In the main, Plaintiffs embrace Defendants’

proposal, including Defendants’ request (i) for a prompt case management conference, (ii) for an

immediate stay of all related cases, (iii) for selection of a test case (which, as in the harbor

maintenance tax (“HMT”) cases, should be this representative first-filed case), (iv) for amicus

participation by additional parties, and (v) for consideration of the appointment of a Plaintiffs’

Steering Committee that includes undersigned counsel.
         Case 1:20-cv-00177-N/A Document 22                Filed 09/24/20       Page 2 of 3



       Plaintiffs set forth two additional points for consideration at the case management

conference:

   •   Stipulation on refunds. The government’s motion refers to potential “interim relief.”

       Mot. 4. That reference alludes to potential concerns of Plaintiffs about the availability of

       refunds after liquidation. This Court and the Federal Circuit have made clear in recent

       cases (including based on government stipulations) that “the finality of the entries’

       liquidation . . . is no bar to the Court’s ordering appropriate relief”—including refunds of

       duties paid. J. Conrad LTD v. United States, --- F. Supp. 3d ---, 2020 WL 2848233 (2020);

       see Sumecht NA, Inc. v. United States, 923 F.3d 1340, 1348 (Fed. Cir. 2019) (noting

       estoppel effect of government’s representation that importer “would be entitled to refunds

       plus interest on any overpayments”). Because thousands of plaintiffs have filed suit—

       many of whose entries have already liquidated or will liquidate soon—it is important to

       confirm at the outset that the government will stipulate, as it has in other cases, that a refund

       remedy is available should plaintiffs prevail. Such a stipulation (or other appropriate

       “interim relief”) would avoid placing the burden on the Court of having to resolve

       potentially “thousands” of “identical motions” for preliminary injunctions on liquidation

       issues. Mot. 4. Such relief is critical to ensuring that these cases are handled efficiently,

       effectively, and with the least administrative burden possible.

   •   Assignment of this case to a three-judge panel. This Court should consider convening

       a three-judge panel rather than assigning this case (as the test case) to a single judge. That

       would be the most appropriate course under the standards governing “three-judge trials.”

       28 U.S.C. § 255. The deluge of filings in this Court demonstrates that this case “has broad

       or significant implications in the administration or interpretation of the customs laws.” 28


                                                  2
         Case 1:20-cv-00177-N/A Document 22              Filed 09/24/20      Page 3 of 3



       U.S.C. § 255(a)(2); see USCIT R. 77(e)(2).          Although Plaintiffs do not assert a

       constitutional claim, see 28 U.S.C. § 255(a)(1), this action implicates significant issues of

       congressional and presidential authority, as well as principles of constitutional avoidance.

       Notably, the principal merits issues in the HMT cases were decided by a three-judge panel.

       See U.S. Shoe Corp. v. United States, Docket No. 94-11-668 (filed 1994).

                                              *****

       Plaintiffs look forward to addressing these and other issues at a case management

conference at the Court’s earliest opportunity.

                                          Respectfully submitted,




 September 24, 2020                       Matthew R. Nicely
                                          Pratik A. Shah
                                          James E. Tysse
                                          Devin S. Sikes
                                          Daniel M. Witkowski
                                          Sarah B. W. Kirwin

                                          AKIN GUMP STRAUSS HAUER & FELD LLP
                                          2001 K Street, NW
                                          Washington, D.C. 20006

                                          Counsel to Plaintiffs HMTX Industries LLC, Halstead
                                          New England Corporation, Metroflor Corporation,
                                          and Jasco Products Company LLC




                                                  3
